Motion for a stay of the temporary injunction contained in the order of the Supreme Court, New York County, entered on November 20, 1974, granted pending the hearing and determination of the appeal from said order. There does not seem to be a clear right to the injunction. Moreover the lease provision upon which Special Term acted is not applicable to the situation presented. The lease must be construed in a manner consonant with the purposes of the tenant broadcasting corporation which operates under requirements of Federal law mandating freedom of communication of all parties regardless of what controversial doctrines or theories they advocate. Furthermore, on its face, the restraining order collides with the constitutional rights under the First Amendment. Concur — McGivern, P. J., Nunez, Lupiano and-Steuer, JJ.